IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LYNN M. KIPP,                                  : No. 133 MM 2021
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
BELLEFONTE AREA SCHOOL BOARD,                  :
MICHELLE SAYLOR, MICHELLE                      :
SIMPSON, AND KIMBERLY SHARP,                   :
NICOLAS DOWNS, NICOLE HARRIS,                  :
MICHAEL MUSSETT,                               :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.